Title: To Thomas Jefferson from Thomas Newton, Jr., 21 November 1780
From: Newton, Thomas, Jr.
To: Jefferson, Thomas



Sir
Suffolk Novr. 21. 1780

Your Excellencys favor of the 11th came safe to me this day. I shall have no objection to act in conjunction with Mr. Divers, and render every assistance in my power to my Country but if I cou’d serve in any office in the state had much rather do it, than act in a Continental office as I take Mr. Divers to be in that department; I can assure your Excellency I have no views of making a fortune out of my Country. If they should hereafter think that my services deserve any recompence I shall be satisfied, if not shall be contented. The mode I have fallen, to procure necessarys is to give Certificates and issue out according to plenty or scarcity. If I was to produce issues as vouchers for quantitys deliver’d belive they wou’d amount to ten times the purchases; the troops have been on scanty allowance for bread these two days past and if no other mode is fallen on than by depending on commissioners procuring I am of opinion the army will often want. I think purchases cou’d be made on equal if not better termes than seizing and proper plans fixed on for laying in magazines of provisions and stores on the other side Blackwater river where they wou’d be safe and convenient to Army. This I think wou’d save the Country much money and it is as near to this post or Smithfield by coming a back road as it is to come by the river road. Whatever your Excellency may think proper to command me in I shall with pleasure obey. The fleet is not yet gone and I am of opinion they will land again as they had yesterday as fine a wind as Cou’d blow and did not make use of it. I am Yr. Exclly Most Obt Servt,

Thos Newton Jr

